—Judgment, Supreme Court, New York County (Shirley Fingerhood, J.) entered October 30, 1992, which, after a non-jury trial, declared that plaintiff’s interpretation of clause (c) of paragraph 31.01 of the lease was correct, unanimously affirmed, with costs.
*117We agree with the IAS Court that the clause in question was ambiguous. Accordingly, it was proper to receive the testimony of plaintiff’s witnesses, who negotiated the terms of the original lease for the original parties in interest, to explain the intended operation of the clause (see, Sutton v East Riv. Sav. Bank, 55 NY2d 550, 554; Globe Food Servs. Corp. v Consolidated Edison Co., 184 AD2d 278).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.